Citation Nr: 1731832	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected coronary artery disease (CAD), status post angioplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for CAD with a 30 percent disability rating, effective January 24, 1994.  The Veteran appealed this rating. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Throughout the appeal period, the Veteran's CAD has been manifested by evidence of substantiated repeated anginal attacks with angina on moderate exertion.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for CAD have been met throughout the appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7005 (1994, 1998, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for CAD for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.
Analysis

The Veteran seeks entitlement to an initial evaluation for coronary artery disease in excess of 30 percent. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The regulations pertaining to the evaluation of CAD were amended twice during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 652070-01 (Dec. 11, 1997) (to be codified at 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7123); see also 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110 (g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.
Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) set forth at 38 C.F.R. § 4.104, Diagnostic Code 7005, provided as follows: 

A rating of 30 percent was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible. 

A rating of 60 percent was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible. 

During and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc. arteriosclerotic heart disease was to be rated at 100 percent.  Arteriosclerotic heart disease was also to be rated at 100 percent after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005, effective prior to January 12, 1998.

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) Diagnostic Code 7005, were amended as follows: 

A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray was to be rated as 30 percent disabling. 

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was to be rated as 60 percent disabling. 

With documented coronary artery disease resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent was to be rated as 100 percent disabling. 

Note (2): One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

As noted, the regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

In the instant case, in November 1993, the Veteran was noted to be positive for angina during a visit to Lake Hospital.

September 1998 records noted he had chest discomfort and burning on the right side of his chest.

November 1999 Lake Hospital records note a diagnosis of arteriosclerotic heart disease with agnina pectoris, and a history of chest pain on exertion.
September and October 2004 heart specialist records note chest pain and angina. 

An April 2010 VA examination noted coronary artery disease status post angioplasty with evidence of ST depression angina and premature ventricular contractions (PVCs) with exercise.
In May 2012, the Veteran submitted a statement regarding angina attacks and that he would not go to the doctor or hospital each time he had one and had learned over the years to limit activities and sit down until the angina attack passed.  He stated that he discussed these periodic attacks with his doctor and the doctor had suggested ways to handle angina as opposed to going to the emergency department every time.

May 2012 VA medical center (VAMC) records note the Veteran had an increase in angina attacks that occurred with activity and was instructed to go to the emergency room if not relieved with rest, with pain taking 30-60 minutes to resolve.  The records noted he had dyspnea and diaphoresis with chest pain and sharp pain.

In May 2013, the Veteran underwent a catheterization.  He denied chest pain that day, but complained of occasional chest pain and dyspnea with exertion.

January 2014 VAMC records note that the Veteran was experiencing chest pain three to four days per week in May 2013 prior to his catheterization and chest pain one time per week seven to eight years ago.

In March 2017, the Veteran was afforded a VA examination for his coronary artery disease status post angioplasty.  The examiner noted that the date of onset of the symptoms was 1988 to 1989.  The examiner noted that the Veteran stated that the disorder began while living in Ohio when he began to experience shortness of breath and chest pain with exertion diaphoresis.  The Veteran underwent a cardiac catheterization which showed a 90 percent blockage in one of the main coronary arteries and a 30-40% blockage in another coronary artery.  He underwent a coronary artery angioplasty at Huron Road Hospital in Cleveland.  There he underwent a coronary artery angioplasty.  The examiner noted that the disability had gotten worse after the initial angioplasty and the Veteran required a repeat cardiac catheterization and underwent insertion of a coronary artery stent in 2013 at St. Elizabeth Hospital in Youngstown, Ohio.  The examiner noted that the Veteran continues to experience dyspnea and chest pain at about one block walking on level ground.

Diagnostic Code 7005 under the regulations effective prior to January 12, 1998, directs that a 100 percent disability rating should be awarded for evidence of substantiated repeated anginal attacks with angina on moderate exertion.  Throughout the appeal period, the Veteran has consistently had angina noted in his medical records that occurred with activity including exercise.  The Board finds the March 2017 VA examination particular probative as the examiner noted the Veteran experienced chest pain at one block walking on ground level, and finds that this angina that occurs upon walking one block falls within the meaning of moderate exertion.  Thus the benefit of the doubt will be afforded and a 100 percent disability rating will be rewarded for the entire appeal period.


ORDER

Entitlement to an initial rating of 100 percent for service-connected coronary artery disease (CAD), status post angioplasty, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


